DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on April 21, 2022.  Claims 1-6 are pending.  Claims 1, 4 and 5 are independent.

 
Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Thus, the rejection has been withdrawn in light of the arguments and newly added claim limitations.  

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0009374 to Kim et al. (hereinafter “Kim”), discloses a vehicle with a camera 200 that captures an image of the front view of the vehicle and detect a preceding vehicle 2001 in the image. The camera 200 may detect flat parts 2211 and 2212 of the body of the vehicle 2001 through, for example, an edge detector algorithm.  The distance between the vehicle 100 and the second point 2402 may be shorter than the distance between the vehicle 100 and the first point 2401.  An application unit 507 may output a message for delivering information such as the calculated dangerousness, collision possibility or slippage as driving assistance information. Alternatively, the application unit 507 may generate a control signal for controlling the position or movement of the vehicle 100 as a vehicle control information. (see paragraphs [0251], [0517] and [0530]).
With respect to independent claim 1, Kim, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in providing a prediction result, the processor determines that the likelihood of collision with the other vehicle of which only the front or only the rear is detected is high among the other vehicles of which one or more of the front, the rear, and the side are detected by the detector, in combination with other limitations of the claim.
With respect to independent claim 4, Kim, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in providing a prediction result of the determination process, it is determined that the likelihood of collision with the other vehicle of which only the front or only the rear is detected is high among the other vehicles of which only the front, the rear, and the side are detected by the detection process, in combination with other limitations of the claim.
With respect to independent claim 5, Kim, taken singly or in combination with other prior art of record, does not disclose or teach wherein, in providing a prediction result of the determination process, it is determined that the likelihood of collision with the other vehicle of which only the front or only the rear is detected is high among the other vehicles of which only the front, the rear, and the side are detected by the detection process, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661